DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim objections and 101 rejection in the previous office action is withdrawn.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant argument, however, D1 is silent as to “a capability indication indicating a capability of a user equipment to select the DMRS pattern.” It must follow that D1 fails to disclose a DMRS pattern being selected from a set of DMRS patterns based at least on a capability indication indicating a capability of a user equipment to select the DMRS pattern (Examiner respectfully agree with applicant, however, a new prior Pourahmadi reads on the amended claim limitations, see rejection below).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,560,297. Although the claims at issue are not identical, they are not patentably distinct from each other because Baldemair discloses the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 4-5, 10-12, 14-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “D1”) in view of Pourahmadi et al. (US 9,369,253 B2, hereinafter “D2”).
Regarding claims 1, 10, 11, 20 and 21, D1 discloses a method of operating a network node, the network node operating according to a first radio access technology (RAT) (see section 2, NR), the method comprising: transmitting signaling comprising communication signaling and Demodulation Reference Signaling (DMRS), in a transmission resource pattern (see section 2, “it is expected that the front-loaded DMS-RS pattern for fast data decoding should always exist”), the DMRS being arranged in the transmission resource pattern according to a DMRS pattern, the DMRS pattern being selected from a set of DMRS patterns based on a coexistence indication indicating the presence of cell-specific reference signals (CRS), associated to a second RAT (see section 2, “considering friendly coexistence with LTE ‘always on’ CRS, the configurable DMRS pattern should not conflict with Res occupied by LTE CRS in LTE/NR coexistence scenario” and “the suitable DMRS pattern can be indicated to UE by either semi-static or dynamic configurations”). D1 discloses all the subject matter 
Regarding claims 2, and 12, D1 discloses wherein the first RAT corresponds to New Radio (NR) technology, and the second RAT corresponds to Long Term Evolution, (LTE) technology (see page 1, section 1, LTE and NR coexistence).
Regarding claims 4 and 14, D1 discloses wherein the signaling is embedded into the transmission resource structure (see section 1, page 1, RE location can be configured; section 3, page 2).
Regarding claims 5 and 15, D1 discloses wherein the communication signaling is Physical Downlink Shared Channel (PDSCH) signaling (see section 3, page 2).
Regarding claims 9 and 19, D1 discloses wherein at least one of the coordination indication and the capability indication is provided with higher-layer signaling (see page 2, section 3, RRC).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view D2 and further in view of of Qualcomm Incorporated, “Remaining details on synchronization signal design”, 3GPP TSG RAN WG1 Meeting 90bis, Prague, 10/9-10/13, 2017, R1-1718526, hereinafter “D3”).
Regarding claims 7 and 17, D1 and D2 disclose all the subject matter but fails to mention wherein the transmission resource structure is embedded into a slot. However, D3 from a similar field of endeavor discloses wherein the transmission resource structure is embedded into a slot (see section 3.1, LTE/NR downlink transmission). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 slot embedded scheme into D1 transmission scheme. The method can be implemented in a frame. The motivation of doing this is to improve LTE/NR coexistence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463